52 N.Y.2d 896 (1981)
Jore Miocic et al., Respondents,
v.
Russell E. Winters et al., Appellants.
Court of Appeals of the State of New York.
Submitted January 12, 1981.
Decided January 20, 1981.
Judge FUCHSBERG taking no part.
Motion to dismiss the appeal granted and the appeal dismissed, without costs, upon the ground that the Appellate Division order [66 AD2d 770] granting a new trial, here brought up for review, did not "necessarily affect" the final judgment, as required by CPLR 5601 (subd [d]) (Cohen and Karger, Powers of the New York Court of Appeals, § 79, p 344).